Citation Nr: 1441914	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  12-16 533A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a higher initial rating, in excess of 10 percent, for benign paroxysmal positional vertigo.

2.  Entitlement to service connection for chronic adjustment disorder with depression, to include as secondary to service-connected right ear hearing loss, tinnitus, and benign paroxysmal positional vertigo.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to July 1981.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Newark, New Jersey (RO) which granted benign paroxysmal positional vertigo secondary to service-connected right ear hearing loss and tinnitus, and denied service connection for service connection for chronic adjustment disorder with depression, to include as secondary to service-connected right ear hearing loss and tinnitus.  

The Veteran testified at a July 2014 Travel Board hearing before the undersigned; the hearing transcript has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  Where a claimant asserts that the disability in question has increased in severity since the most recent rating examination, an additional examination is appropriate. See VAOPGCPREC 11-95 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

August 2009 and August 2011 VA neurological examinations address service-connected benign paroxysmal positional vertigo.  The Veteran contends, in July 2014 Board hearing testimony, that his vertigo has worsened since his last VA examination, reporting that he does not drive due to vertigo, that he avoided leaving the house, and that symptoms are now present daily.  The Veteran's representative further contends, in a May 2014 statement, that the August 2011 VA examiner did not adequately address the rating criteria under Diagnostic Code 6204, specifically, that the examination report did not address whether the Veteran presented with symptoms with occasional staggering in addition to dizziness.  Accordingly, the Board finds that a remand for an updated VA examination is necessary to address the current severity of service-connected benign paroxysmal positional vertigo.

The Veteran was afforded a VA mental health examination in August 2009 to address service connection for adjustment disorder with depression.  The VA examiner opined that adjustment disorder involved diagnosed alcohol and substance abuse problems (in remission), and depression was likely a function of the adjustment process intrinsic to an individual in early stages of substance abuse recovery.  The Veteran contends in his hearing testimony, however, that since the August 2009 VA examination, his depression symptoms have only increased in severity.  

While the VA examiner indicated adjustment disorder involved the Veteran's alcohol and substance abuse, it is not clear whether alcohol and substance abuse were secondary to adjustment disorder or whether adjustment disorder was secondary to alcohol and substance abuse.  In that regard, direct service connection for disability resulting from a claimant's own drug or alcohol abuse is precluded for all VA benefit claims filed after October 31, 1990.  See VAOPGCPREC 7-99; VAOPGCPREC 2-98.  The VA examiner did not offer an opinion as to whether adjustment disorder was incurred in service or was otherwise related to service, and, while depression was stated to be a function of substance abuse recovery, the VA examiner did not provide a clear opinion as to whether the Veteran's psychiatric disability was nonetheless "aggravated" by the Veteran's service-connected disabilities.  In light of the Veteran's reported increase in symptomatology and insufficiencies shown in the August 2009 opinion, the Board finds that a supplemental VA examination is necessary to address the etiology of the Veteran's adjustment disorder with depression.  

The Veterans Claims Assistance Act of 2000 (VCAA) requires that VA make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized the VA to obtain.  In a case of records held by a Federal department or agency, VA shall continue their efforts to obtain these records unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. 
§ 3.159(c)(2) (2013).  It appears that the Veteran continues to receive mental health treatment at the East Orange VA Medical Center.  On remand, the AOJ should obtain updated VA treatment records and should associate them with the record.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any outstanding VA treatment records from the East Orange VA Medical Center in New Jersey, and should associate them with the record.  If the search for such records has negative results, the AOJ should notify the Veteran and place a statement to that effect in the claims file. 

2.  Thereafter, the AOJ should schedule the Veteran for a VA examination to help ascertain the current severity of service-connected benign paroxysmal positional vertigo.  The record should be made available for review in connection with this examination.  All indicated tests and studies should be performed.  

In evaluating the Veteran's disability, the examiner should specifically address whether he presents with symptoms of dizziness with occasional staggering due to vertigo, as described in the relevant rating criteria.  

3.  The AOJ should schedule the Veteran for a VA psychiatric examination to address the etiology diagnosed adjustment disorder with depression. The relevant record should be made available for review in connection with this examination.  The VA examiner should offer the following opinions: 

a).  Is it at least as likely as not that adjustment disorder with depression was incurred in service, or is it otherwise related to service?

b).  Is adjustment disorder with depression a result of the Veteran's drug or alcohol abuse?

c).  Is it at least as likely as not that adjustment disorder with depression is caused by the Veteran's service-connected right ear hearing loss, tinnitus, and/or benign paroxysmal positional vertigo? 

d).  Is it at least as likely as not that adjustment disorder with depression is aggravated (permanently worsened in severity beyond the normal progress of the disease) by the Veteran's service-connected right ear hearing loss, tinnitus, and/or benign paroxysmal positional vertigo? 

If the opinion is that there is aggravation, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected disorder before the onset of aggravation. "Aggravation" is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms. 

The examiner should provide a rationale for his or her opinions with reference to the evidence of record.

4.  After all development has been completed, the AOJ should review the case again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013). The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

